Name: 2000/731/EC: Commission Decision of 10 November 2000 establishing the rules of procedure of the Consultation Forum of the revised Community Eco-label Scheme (notified under document number C(2000) 3281) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  European construction;  marketing;  cooperation policy; NA
 Date Published: 2000-11-22

 Avis juridique important|32000D07312000/731/EC: Commission Decision of 10 November 2000 establishing the rules of procedure of the Consultation Forum of the revised Community Eco-label Scheme (notified under document number C(2000) 3281) (Text with EEA relevance) Official Journal L 293 , 22/11/2000 P. 0031 - 0032Commission Decisionof 10 November 2000establishing the rules of procedure of the Consultation Forum of the revised Community Eco-label Scheme(notified under document number C(2000) 3281)(Text with EEA relevance)(2000/731/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community and in particular Article 175(1) thereof,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July on a revised Community Eco-Label Award Scheme(1), and in particular Article 15 thereof,Whereas:(1) Article 13 of Regulation (EC) No 1980/2000 provides that the Commission shall establish a European Union Eco-Labelling Board, hereinafter referred to as the "EUEB", consisting of the competent bodies referred to in Article 14 and of the Consultation Forum referred to in Article 15.(2) Article 15 of Regulation (EC) No 1980/2000 provides that the Commission shall ensure that in the conduct of its activities the EUEB observes, in respect of each product group, a balanced participation of all relevant interested parties concerned with that product group such as industry and service providers, including SMEs, crafts and their business organisations, trade unions, traders, retailers, importers, environmental protection groups and consumer organisations.(3) Article 15 of Regulation (EC) No 1980/2000 provides these parties shall meet in a Consultation Forum.(4) Article 15 of Regulation (EC) No 1980/2000 provides that the rules of procedure of the Consultation Forum shall be established by the Commission in accordance with the procedure laid down under Article 17.(5) Recital 5 of Regulation (EC) No 1980/2000 provides that for the acceptance by the general public of the Community Eco-Label Award System it is essential that environmental NGOs and consumer organisations play an important role in the development and setting of criteria for Community Eco-Labels.(6) Annex IV(1) of Regulation (EC) No 1980/2000 provides that a specific ad hoc working group involving the interested parties referred to in Article 15 and the competent bodies referred to in Article 14 will be established within the EUEB for the development of Eco-Label criteria for each product group.(7) The measures provided for in this Decision are in accordance with the opinion of the Committee set up in accordance with Article 17 of Regulation (EC) No 1980/2000.HAS ADOPTED THIS DECISION:Article 1The rules of procedure of the Consultation Forum, set out in the Annex hereto, are hereby adopted.Article 2The Commission Decision of 18 November 1992 establishing the rules of procedure of the Consultation Forum of the Community Eco-Label Award Scheme(2) is hereby repealed.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 November 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) C(92) 2314 final, 18.11.1992.ANNEXrules of procedure of the Consultation Forum1. The rules of procedure of the Consultation Forum (the Forum) referred to in Article 15 of Regulation (EC) No 1980/2000 are established. The Forum shall operate in accordance with the said Regulation.2. The Consultation Forum and its members shall be members of the European Union Eco-Labelling Board (EUEB) and shall participate in all activities of the EUEB, in particular:- requesting the Commission to initiate the procedure for setting the ecological criteria as well as the related assessment and compliance verification requirements for product groups,- setting and reviewing Eco-Label criteria as well as the related assessment and compliance verification requirements for product groups,- being consulted by the Commission on the Community Eco-Label working plan,- the promotion and use of the Community Eco-Label.3. The following organisations, amongst others, representing the interested parties referred to in Article 15 of the said Regulation, shall be members of the Forum, and thereby of the EUEB:- Coface (consumers, representing also BEUC, Eurocoop and AEC),- EEB (environmental),- ETUC (trade unions),- UNICE (industry)- UEAPME (SMEs, crafts),- Eurocommerce (commerce).In order to ensure a balanced participation of all relevant interested parties, the EUEB may adapt this membership as appropriate, either at the request of the Commission or on its own initiative, subject to approval by the Commission.4. Each member of the Forum shall designate a contact person.5. The Forum shall meet in meetings of the EUEB.6. In addition to general representatives who should participate in meetings of the EUEB, each member of the Forum should designate at least one technical representative per product group to participate in the ad hoc working groups set up by the EUEB in relation to specific product groups, as well as in meetings of the EUEB where the product group in question is to be fully discussed. These technical representatives should as far as possible be expert and knowledgeable of the product group in question.7. The members of the Forum and their general and technical representatives shall act in compliance with the objectives and principles laid down in Article 1 of the said Regulation as well as the procedural principles laid down in Annex IV of the said Regulation.